I concur in the judgment of Mr. Justice FRICK, but I wish to say this: This court in a number of instances has uniformly held that an order of the commission granting an award would not be disturbed if there is any substantial competent evidence to support it; and when on the record there was no substantial competent evidence to support the award this court without hesitation annulled it, not because the order was made capriciously, but because there was no evidence to support it. Now I think the same principle of law applies to the converse of the proposition; that is to say, the commission may not any more make an order refusing an award against undisputed competent evidence demanding an award than to make one granting an award without evidence to support it. In other words, if the order in the one instance granting an award is not supported by any substantial competent evidence, and in the other refusing an award is against the undisputed competent evidence demanding it, the order in neither instance can be upheld. In reviewing the record to ascertain whether in the one instance the order is supported by any substantial competent evidence, and in the other whether the order is against the undisputed competent evidence demanding *Page 188 
an award, presents as much a question of law in the one as in the other instance.
Notwithstanding the provisions of the statute referred to, making the findings and conclusions of the commission final and not subject to review and the commission not bound by the usual common-law or statutory rules of evidence, this court, in a number of instances heretofore, has, without hesitation and properly, annulled an award if not supported by any substantial competent evidence. For the same reason and upon the same principle may this court annul an order refusing and award if against the undisputed competent evidence demanding an award, notwithstanding such statutory provision. Certain it is that much discretion and a wide latitude is possessed by the commission in considering and weighing evidence, especially testimony. That is true of every tribunal trying or ascertaining the facts. But the commission may not any more than legal tribunals reject or disregard competent evidence, or make an award on wholly incompetent evidence.
The complainant or applicant contends that the undisputed competent evidence demands an award, and that the order refusing it was against such evidence. Such claim is met by the contention that the evidence as to some of the material issues is in conflict, or at least so doubtful as not to require a finding thereon in favor of the applicant having the burden of proof; and though the evidence with respect thereto be regarded as undisputed, still its credit, weight, and worth were for the commission who by its order as made necessarily discredited or disbelieved it. Notwithstanding the commission as to this, like a jury, is the sole judge of the facts, the credibility of witnesses, and the weight to be given to their testimony, nevertheless, it, like a jury, is required to take as true undisputed or uncontradicted evidence, if not opposed to probabilities or common knowledge, or contrary to natural or physical laws, or inherently improbable, or inconsistent with circumstances in evidence, or contradictory in itself, or does not from the *Page 189 
very nature of things come from witnesses directly interested, and it is impossible to secure opposing testimony, or where the witnesses from whom comes the evidence are impeached or otherwise discredited.
The way the matter is here involved is upon the claim that the facts deposed in depositions showing the kinship and dependency are uncontradicted. That the applicant was the father of the deceased employee is not seriously disputed and may well be said to be established by uncontradicted and competent evidence. But that he, under the statute, was a dependent is not so clear. As to that I think it may be said that the matters deposed involve sufficient improbabilities to render, to say the least, the fact of dependency doubtful, and are not of such character where it should be said that such fact was conclusively established, which I must say, to overthrow or annul the order refusing an award.